Citation Nr: 0215792	
Decision Date: 11/06/02    Archive Date: 11/14/02	

DOCKET NO.  99-02 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  This case was referred for translation of 
medical records containing entries in Spanish and is now 
ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's variously diagnosed psychiatric disorders, 
to include depression, were not present during service or for 
many years thereafter and the preponderance of the evidence 
is against a causal link between a current psychiatric 
disorder and any incident or finding during service.  

3.  The preponderance of the evidence is against a current 
diagnosis of PTSD and, even assuming such a diagnosis, the 
veteran did not engage in combat and there is no credible 
supporting evidence that a stressor upon which the diagnosis 
was based actually occurred during service.






CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
claimed PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2001). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter: The Board notes at the outset that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the claims folder reveals that the RO has offered 
to assist and actually assisted the veteran in collecting 
evidence relevant to his claim.  In April 1998, the RO 
notified the veteran of the evidence necessary to support a 
claim for service connection for PTSD and of the necessity 
that stressors be verified and it made specific requests for 
detailed information in that regard.  In April 1998, 
responsive to the RO's notification, the veteran submitted 
medical releases for records from three private sources, 
which the RO used to collect clinical records as identified 
by the veteran.  The veteran and his representative were 
informed of the essential laws and regulations governing 
awards of service connection for a psychiatric disability, to 
include PTSD in the rating decision on appeal in November 
1997 and in Statements of the Case subsequently issued in 
November 1998, December 2001, and January 2002.  In July 
2001, the RO notified the veteran of the evidence necessary 
to establish entitlement to the benefit sought and 
specifically listed the information or evidence necessary for 
him to submit.  The RO offered its assistance in collecting 
any evidence, which he might identify with sufficient 
information to support such requests.  The veteran was 
provided two psychiatric examinations in July 1997 and in 
August 2001, which addressed the questions at hand.  The RO 
also submitted a request for stressor verification to the U. 
S. Armed Services Center for Research of Unit Records, which 
responded with information relevant to the veteran's claimed 
stressor.  In August 2001, the RO notified the veteran again 
that it would assist him in obtaining any evidence that he 
might reasonably identify by proper completion of forms for 
authorization for release of information.  He was also 
provided a 1-800 number that he might call for any assistance 
he might need.  Finally, the veteran was advised of his right 
to present lay evidence and the veteran initially requested a 
personal hearing but later canceled that request.  As such, 
the veteran was kept apprised of what he must show to prevail 
in his claim, and generally informed as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Facts:  The veteran is shown to have had approximately 9 1/2 
months' service in the Republic of Vietnam from November 1969 
through August 1970.  His military occupational specialty was 
wireman.  Service personnel records do not reflect the award 
of citations or decorations evincing combat service.  The 
veteran was not wounded during service.  Medical records 
reflect that the veteran became ill in Vietnam and was 
transferred to a hospital outside that country in November 
1970 with a diagnosis of schistosomiasis.  After undergoing a 
course of treatment, this problem resolved and the veteran 
was transferred home for separation.  The  examination for 
service separation included a normal psychiatric evaluation.  
The accompanying report of medical history completed at 
separation by the veteran contains negative responses to 
inquiries as to whether he had frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  
Following service, the veteran submitted a claim for service 
connection for back pain and Bilharzia but there was no claim 
for psychiatric disability.  There were no complaints or 
findings of psychiatric symptoms at the time of a VA 
examination in July 1971.  

Twenty-six years after service, the veteran filed a claim for 
service connection for PTSD.  Accompanying this claim was a 
May 1997 report from a private physician (CVV) which provided 
a diagnosis of PTSD.  This report referred to the veteran's 
"combat experiences" and the death of fellow servicemen.  
Also noted were reported symptoms of nightmares, flashbacks, 
irritability and explosive behavior.  

In July 1997, the veteran was provided a VA psychiatric 
examination.  The VA physician reviewed the evidence then on 
file noting that the veteran had served in Vietnam as a 
wireman.  The veteran reported having had no psychiatric 
treatment since service separation until a recent 
hospitalization.  He had worked as an electrician for many 
years after service and had recently been injured in February 
1997, and had been unable to work since that time.  He had 
injured his back from falling and receiving treatment from 
the State Insurance Fund.  He indicated that, since that 
time, he had experienced significant social withdrawal and 
had recurrent nightmares and thoughts about Vietnam.  Upon 
mental status examination it was noted that the veteran was 
rather depressed but oriented in all spheres with good 
memory, sensorium and judgment.  The Axis I diagnosis was 
recorded as dysthymia.  

Subsequent development resulted in the receipt of records of 
the veteran's seven-day hospitalization at the San Juan 
Capestrano Hospital in June and July 1997.  There was group 
therapy and psychological evaluation.  During 
hospitalization, the veteran reported his feelings of anxiety 
about his Vietnam service.  The pertinent discharge diagnosis 
was major depression.  

Subsequent development also resulted in the receipt of 
medical records from the State Insurance Fund of Puerto Rico.  
These records from February 1997 noted that the veteran had 
sustained a fall and injured his back.  The diagnoses were 
lumbosacral strain, L5 radiculopathy, a bulging disc at L5-S1 
and degenerative discs at L4-L5 and L5-S1.  There were no 
complaints or findings of psychiatric symptoms or disability 
associated with these records.  

In July 1998, the veteran responded to a questionnaire 
provided by the RO to assist in stressor verification.  He 
reported that in Vietnam he was assigned to "Dong Tien."  He 
said that in November 1969, a fellow serviceman by the name 
of AA "ran on a mine and" was killed during an enemy attack.  
No other details were provided for verification.  

In March 1999, the same private physician who had earlier 
submitted a statement in May 1997 (CVV) again wrote a letter 
on the veteran's behalf reporting a diagnosis of PTSD.  He 
identified traumatic experiences relayed to him by the 
veteran including companions killed, intense combat with the 
enemy, constant tension due to the danger of being attacked, 
having to review the movements of the enemy, the constant 
noise of arms and explosives, and getting sick with malaria.  
He also reported a list of current symptoms.  

In response to a request for verification of stressors by the 
RO to the U.S. Armed Service Center for Research of Unit 
Records (USASCRUR), that agency responded in February 2001.  
Research revealed that the individual identified by the 
veteran (ALA-M) was killed in action from burns in Bien Hoa 
Province in November 1969.  This individual held the rank of 
a Specialist Four.  

Also on file are outpatient treatment records of the 
veteran's periodic counseling with a VA Veterans Center from 
February 2000 through January 2002.  These records contain 
reports of current symptoms as described by the veteran, 
generally including difficulty sleeping, nightmares, anxiety, 
irritability and depression.  Two of these records indicate a 
diagnostic impression of PTSD.  Most of these records do not 
discuss or describe specific stressful instances which 
occurred during service.  There is mention in March 2000 that 
the veteran believed he had been discriminated against by a 
"North American sergeant."  In February 2000, he reported 
being in a village where he saw people who had been tortured.  
He didn't see them being tortured, but "he saw them after 
being tortured."  

In August 2001, the veteran underwent a VA board of two 
psychiatric examination.  The claims folder was made 
available and reviewed.  It was noted that the veteran had 
injured his back in 1997, and was subsequently hospitalized 
for depression that was attributed to the post-service back 
trauma.  The veteran was treated by a private psychiatrist 
shortly thereafter and received counseling in a VA treatment 
program.  It was noted during this time that there was no 
previous history of psychiatric treatment since service 
separation in 1970.  Additional history included employment 
for many years after service until he had a work-related 
injury in 1997, when he fell down a staircase and injured his 
back.  A field interview was requested by these physicians, 
which was accomplished, and the results were reviewed prior 
to preparing the examination report.  

With respect to the reported stressors, these physicians 
noted that the veteran reported serving in "RECON Patrols" 
although his records showed that he served as a wireman at 
all times during service.  The veteran also recounted being 
assigned in "Dau-tieng" where he saw "Sergeant A" killed.  
The doctors noted the Army research records which stated that 
Specialist 4 (not sergeant) A had been killed in Bien Hoa 
Province, rather than in the location identified by the 
veteran.  The veteran reported never having personally been 
present in Bien Hoa.  When asked to give specific details, 
the veteran reported that his biggest problem was that he 
could not control his anger when he was provoked.  He 
reported getting into problems when he consumed alcohol and 
that he was afraid of loneliness.  The veteran also reported 
being separated from his current wife for a lengthy period 
after an incident of domestic violence in which he was 
arrested and detained.  The veteran stated that he could not 
describe anything else about Vietnam that could be confirmed 
other than his allegations that he was in RECON Patrols and 
did not serve as a wireman.  He added that he participated in 
atrocities such as cutting the ears from Viet Cong and 
counting to see which patrol had killed the most enemy 
personnel.  

During mental status examination, the physicians reported 
that the veteran never looked up at either physician but kept 
his head down looking at the floor.  He was very well aware 
of the interview situation and was in full contact with 
reality.  All his answers were relevant, coherent, and 
logical.  Content was mostly centered on depressive feelings 
and feelings of loneliness.  Upon review of all medical 
evidence on file and conduct of the examination, this board 
of two psychiatrists concluded that the veteran did not 
fulfill the diagnostic criteria for post-traumatic stress 
disorder.  Other than being in a combat environment 
generally, his only specifically cited stressor was 
contradicted by official records in terms of location and the 
soldier's rank.  The two doctors concluded that the correct 
Axis I diagnoses were dysthymia, impulse control disorder and 
alcohol abuse.  The diagnosis for Axis II was borderline 
personality disorder, with anti-social features.  These 
physicians also opined that the veteran's current problems 
were not shown to be in any way related to his military 
service.  It was concluded that the event that provoked the 
veteran's depressive reaction, which he still manifested, was 
a work accident that he suffered and his inability to work 
after that.  Additionally, the veteran was noted to have a 
personality structure characterized by strong aggressiveness, 
impulsive reactions, abusive behavior, specifically toward 
women, and a pattern of alcohol abuse.  

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestation sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  
Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this Chapter, a link 
established by medical evidence between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
shows that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the stressor is consistent with the 
circumstances of service, the veteran's lay testimony alone 
may establish the occurrence of the claimed stressor.  
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) and be supported by the findings on 
the examination report.  38 C.F.R. § 4.125(a).  

Analysis:  Initially, the Board finds that the evidence of 
record relating to whether the veteran has PTSD is 
conflicting.  While a diagnosis of PTSD has been provided in 
two statements of the veteran's private physician (CVV) and a 
diagnostic impression of PTSD was noted in outpatient 
treatment records from a VA Veterans Center, VA examinations 
performed by a psychiatrist in July 1997 and by a board of 
two psychiatrists in August 2001 resulted in Axis I diagnoses 
of dysthymia.  Both of these evaluations were accompanied by 
a review of the claims folder and included complete histories 
and mental status examinations.  Moreover, a seven day in 
mid-1997 hospitalization also failed to result in a diagnosis 
of PTSD; the pertinent discharge diagnosis at that time was 
major depression.  

The most recent VA examination by a board of two 
psychiatrists also included Axis I diagnoses of impulse 
control disorder and alcohol abuse and an Axis II diagnosis 
of borderline personality disorder with anti-social features.  
Moreover, these two physicians noted that the veteran's 
current psychiatric diagnoses were unrelated to his military 
service but clearly appeared to have had onset following the 
veteran's work-related injury in early 1987, many years after 
service.  

Thus it appears that the overwhelming weight of the evidence 
is against the claim that the veteran has PTSD.  The Board 
places more weight on the reports of VA examinations by 
physicians who had access to and reviewed the entirety of the 
evidence of record and on the report of a hospitalization 
where the veteran was available for observation for a period 
of days.  In contrast, reports of the veteran's private 
psychiatrists and of outpatient treatment records from a VA 
Vet Center appear based entirely upon statements made by the 
veteran, including reliance upon reports of inservice 
stressors which are not verified.  

Even assuming that the veteran has PTSD, service connection 
for PTSD also requires sufficient proof a service stressor.

The veteran's service records do not show combat decorations 
or other evidence of participation in combat.  As it is not 
shown the veteran engaged in combat, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, No. 00-2083 (U.S. Vet. App. May 24, 
2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 
10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).  Under DSM-IV, concerning a diagnosis of PTSD, a 
sufficient stressor is one in which a person has been exposed 
to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and the 
person's response involved intense fear, helplessness, or 
horror.  See 38 C.F.R. § 4.125; Cohen, supra.

The veteran has been provided ample opportunity of providing 
sufficient details of stressors for verification purposes.  
He identified an incident where he observed a fellow service 
member killed by running upon a land mine and participation 
in reconnaissance patrols.  

The U. S. Armed Services Center for Research of Unit Records 
discovered that the individual identified by the veteran had 
been killed in action from burns in Bien Hoa Province.  The 
veteran reported that this incident had taken place in Dong 
Tien or Dau Tieng and that he had never been present in Bien 
Hoa.  The veteran also referred to this fellow serviceman as 
a sergeant and it was verified that this individual was not a 
noncommissioned officer.  Also the veteran reported that the 
individual in question was killed by a mine, but it was 
documented that he died from burns.  This particular stressor 
is not verified and the veteran's statements are not 
consistent with objective evidence discovered.  As to whether 
the veteran  participated in reconnaissance patrols, the 
service personnel records do not reflect such duties and he 
has submitted no supportive evidence on this or any other 
alleged stressor.  During the February 2001 VA examination, 
the veteran raised another alleged stressor of participating 
in atrocities like cutting the ears off enemy personnel.  
Such allegations cannot be verified.  The Board is unable to 
find that the veteran's alleged service stressors have been 
verified by official service records or other credible 
supporting evidence.

The weight of the credible evidence establishes that a 
stressor, which might lead to PTSD, did not occur in service.  
Thus, regardless of diagnosis, service connection for PTSD 
may not be granted.  The veteran may apply to reopen his 
claim in the future, by submitting independent evidence to 
corroborate a service stressor, or by submitting sufficiently 
detailed information as would permit the VA to attempt 
stressor verification through the service department.  See 38 
C.F.R. § 3.159(c)(2).

The veteran's other variously diagnosed psychiatric 
disorders, to include depression, were not present during 
service or for many years thereafter and the preponderance of 
the evidence is against a causal link between a current 
psychiatric disorder and any incident or finding during 
service.  The only opinions that addresses such a causal link 
are from two VA psychiatrists who concluded that the veteran 
currently has a depressive disorder that is not linked to 
service and a personality disorder.  The latter is not a 
disability for VA compensation purposes. 38 C.F.R. § 3.303(c) 
(2001);  Beno v. Principi, 3Vet. App. 439, 441 (1992).

In sum, the veteran is not shown to have had any psychiatric 
difficulties at any time during or for many years after 
service.  Following a work-related injury in early 1997, 
unrelated to service, the veteran was unable to work and was 
later hospitalized for psychiatric evaluation and the 
diagnosis at that time was major depression.  Diagnoses of 
PTSD on file are based exclusively on subjective and 
unverified statements of the veteran without review of the 
evidentiary record.  Review of this record by three VA 
physicians on two separate occasions with contemporaneous 
examinations have resulted in a diagnosis of dysthymia.  The 
most recent examination by a board of two psychiatrists 
included findings of dysthymia, impulse control disorder, 
alcohol abuse, and a borderline personality disorder with 
antisocial features, all found to be unrelated to any 
incident or injury of active military service.  These 
physicians specifically found that the event provoking 
current depressive reaction was the veteran's work-related 
injury, years after service. 

Thus, the overwhelming preponderance of the evidence is 
against a current diagnosis of PTSD and, even assuming that 
the veteran has the claimed disorder, there is no credible 
supporting evidence that a stressor upon which the diagnosis 
was based actually occurred during service.

Inasmuch as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder including post-traumatic stress disorder is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

